Citation Nr: 0616604	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-32 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for residuals of a right 
hand injury.

2. Entitlement to an initial rating in excess of 10 percent 
for a service connected chronic right shoulder separation.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1999 to 
January 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied service connection for 
residuals of a right hand injury, and granted service 
connection with a 10 percent rating for chronic right 
shoulder separation.

On his May 2004 Form 9, the veteran requested a Travel Board 
hearing.  The veteran failed to appear at his November 2005 
hearing.  He has not provided good cause for his failure to 
appear.  The request for a Board hearing is deemed withdrawn; 
the Board may proceed to consider the merits of the case.  
38 C.F.R. § 20.704.  

The veteran designated the Washington State Department of 
Veterans Affairs as his representative in December 2002.  In 
an April 2004 letter, the Department revoked its power of 
attorney.  The veteran is unrepresented before the Board.

The issue of an initial rating in excess of 10 percent for a 
service connected chronic right shoulder separation is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran has no current diagnosable disability of the 
right hand.




CONCLUSION OF LAW

Service connection for residuals of a right hand injury is 
not warranted.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for the Veteran's Right Hand

The Board has thoroughly reviewed all the evidence in the 
veteran's claim folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records indicate that the 
veteran suffered an injury to his right hand and shoulder 
while playing football.  The injury occurred on February 28, 
2002.  The veteran went to the emergency room at Bremerton 
Naval Hospital.  The preliminary diagnosis was an AC strain 
of the right shoulder.  The veteran complained of right hand 
trouble in April 2002.  He was diagnosed with tenosynovitis 
of the second digit on his right hand.  The veteran's hand 
was reevaluated in May 2002.  X-rays showed the hand to be 
within normal limits.  The veteran went through physical 
therapy and, in August 2002, his right hand range of motion 
and grip strength were found to be within normal limits.  The 
veteran's separation from service medical examination report 
is not of record; however, the veteran did claim disability 
for the right hand prior to separation and a January 2003 
benefits examination report is of record.  At that time, the 
veteran's right hand was found to be normal.  

The veteran contends that his right hand has bothered him 
since the inservice injury and that he is entitled to service 
connection for a right hand disability.  Specifically, he 
states that his hand causes him pain on extended use and that 
he experiences cramping of the hand which requires that he 
rest.  

Initially the Board notes that the veteran is competent to 
give evidence about what he experienced; for example, he is 
competent to discuss that he experiences pain.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).  

Service connection may be granted for disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.306.  Service connection may also be granted for 
any disability shown after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology.  This 
provision does not relieve the requirement that there be some 
evidence of a nexus to service.  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

Service connection may also be granted for any disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  To establish 
entitlement to service connection, there must be: (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). 

The veteran clearly had an injury to his right hand during 
service.  With regard to the first element identified in 
Hickson, however, the veteran does not have a current 
diagnosis of a disorder relating to his right hand.  At his 
January 2003 examination, a complete evaluation of the 
veteran's hand was performed.  The report states that "[t]he 
tips of all fingers can transverse to [the] crease of the 
palm.  He has normal grip strength."  The veteran "has full 
range of motion of all his fingers and thumb."  He had 
"normal grip strength of 110 pounds on the right...."  X-rays 
were taken, and the hand and wrist were found to be normal.  
The doctor stated "[t]here is no pathology to render a 
diagnosis.  The condition is healed."  At his May 2005 
examination, the doctor found "normal appearing right hand 
with normal grip strength.  Sensation was intact.  He had 
full painless motion of all joints in the right hand.  No 
swelling was appreciated."  The doctor stated 
"Impression:...right hand- normal."  Without a current 
diagnosis of a disability, the claim must fail.  


The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).

The veteran has evidence of an inservice injury.  However, 
two examining doctors found no current condition with which 
he could be diagnosed.  In light of the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claim, and the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board 
concludes that VA's duties to notify and assist the veteran 
in substantiating his claim for service connection for his 
hand have been satisfied.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Upon filing of the claim, the RO immediately proceeded with 
development and sent no notice to the veteran.  The Board is 
aware that the RO utterly failed to comply with the notice 
and timing requirements of the VCAA.  In a situation such as 
this, the Board's remedy is to remand to RO for proper 
notice, wait for a period sufficient to allow the veteran to 
respond, and readjudicate the claim.  Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. April 5, 2006).  Prior to certifying 
this appeal, the RO undertook remedial measures for its 
mistake.  The RO sent an April 4, 2005 VCAA notice to the 
veteran concerning both of his claims.  That letter satisfied 
all the elements of VCAA notice, described above.  While the 
VCAA letter asked that the veteran provide any additional 
evidence within 60 days, the RO waited five and a half months 
before readjudicating his claim in September 2005 and issuing 
a Supplemental SOC.  A remand in this case would only cause 
the RO to repeat its action without any benefit to veteran.  
Remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, No. 01-
1917 (U.S. Vet. App. March 3, 2006). As such, the Board finds 
that any error related to the failure to provide adequate and 
timely notice is harmless.  38 C.F.R. § 20.1102. 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The only private medical 
record the veteran referenced was treatment from a Dr. A.W. 
in his Notice of Disagreement.  The veteran's statement does 
not indicate that the doctor diagnosed the veteran as having 
any sort of hand disability.  The records from A.W. have not 
been provided, nor has the veteran provided an authorization 
so that the RO might request them.  The veteran has been 
notified several times that any relevant records should be 
provided.  The Board concludes that the duty to assist in the 
acquisition of records has been satisfied.   

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  That 
was done in this case, with an opinion concerning the right 
hand claim.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  VA has satisfied 
its duties to inform and assist the veteran.  Therefore, the 
Board may proceed to consider the merits of the claim for 
service connection of the hand, as indicated above.  


ORDER

Entitlement to service connection for residuals of a right 
hand injury is denied.


REMAND

As mentioned above, during service, the veteran suffered a 
shoulder injury during a football game in February 2002.  The 
veteran received medical attention numerous times following 
his injury.  A separation of the AC joint was diagnosed 
following X-rays in March 2002.  The X-rays showed a "1 cm 
diastasis [separation]."  The diagnosis was confirmed in May 
2002 with another round of X-rays.  The report of the X-rays 
indicates he had a separation with "no dislocation."  
Following his Notice of Disagreement and Statement of the 
Case, the RO sent the veteran for a VA examination in May 
2005.  The doctor indicated that the veteran had a 
"separation and slight dislocation."  None of the medical 
evidence of record reveals the difference between a 
separation and a dislocation.  Without resolution of this 
fact, the Board is unable to tell whether the injury has been 
constant since service or that dislocation is an indication 
of a progression of the injury.  Furthermore, there is 
evidence in the record that the veteran's shoulder had 
atrophied following the injury.  Atrophy could be grounds for 
a higher rating, yet no subsequent doctor has addressed 
whether the atrophy continues or has been resolved.  
Clarification of the medical evidence is in order.  
Additionally, the May 2005 VA examination report relied on a 
report of a contemporaneous x-ray examination.  The report of 
the x-ray examination has not been associated with the file.  
The Board remands for the veteran's record and for a medical 
opinion.  

The veteran identified Dr. A.W., mentioned above, as 
diagnosing the veteran with a Grade III shoulder separation.  
When asked to provide any private medical records to the RO 
or provide authorization for the RO to obtain the records in 
the April 2005 VCAA letter, the veteran did not provide 
either.  However, as this claim must be remanded for 
examination, the Board also remands to give the veteran 
another opportunity to submit any relevant medical records, 
particularly those of Dr. A.W.

Furthermore, the veteran has not yet been provided adequate 
VCAA notice on this issue.  He has had no notice of the 
criteria for higher disability ratings or effective dates.  
The Board remands for proper notice.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development required by 
the VCAA is completed, in accordance with 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; implementing 
regulations; and any interpretative Court 
decisions.  The veteran should have the 
opportunity to respond.

2.  The RO should request an authorization 
from the veteran to request the records of 
Dr. A.W.  Any attempts to acquire the 
records should be recorded in the file.

3.  The RO should request the veteran's 
most recent VA treatment records, from May 
2005 to the present.  The x-ray 
examination report of May 2005 should be 
obtained.  

3.  After obtaining the above medical 
evidence, to the extent available, the RO 
should schedule the veteran for a VA 
examination to determine the nature and 
etiology of the veteran's chronic shoulder 
disorder.  Particular note should be made 
of the difference between a separation and 
a dislocation, whether the veteran had 
dislocation for the entire claims period 
or a portion thereof, and whether the 
veteran had shoulder atrophy and for what 
time period.

The veteran's claims folder must be 
reviewed by the examiner.  Examination 
findings should be clearly reported to 
allow for evaluation under applicable VA 
rating criteria.

4.  The RO should then readjudicate the 
claim.  If the benefit sought remains 
denied, the veteran and his representative 
should be issued an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


